DETAILED ACTION
This is a response to the Applicants' file on 5/31/22. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/22 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Brandes et al (US Pub. No: 2014/0232288).
Regarding claim 1, Brandes et al disclose in figures 6A-6C and 9, a lighting device comprising: 5 a light-emitting diode (LED) light source comprising: a first LED element configured to generate a first light having a first correlated color temperature; a second LED element configured to generate a second light having a second correlated color temperature; and a third LED element configured to generate a third light with a third correlated color temperature; wherein the first correlated color temperature, the second correlated color temperature, and the third correlated color temperature differ from one another(paragraphs [0150-0155]), and  Brandes et al obviously or capable of performing that, control electronics configured to operate the LED light source in: a first mode in which the second LED element is inactive and the first LED element and the third LED element have a monotonic increase in color temperature or correlated color temperature with increasing luminous flux; and a second mode in which the first LED element is inactive and the second LED  element and the third LED element have a monotonic increase in color temperature or correlated color temperature with increasing luminous flux. Paragraph [0150] for driver circuit 12 can comprise rectifier circuit 20 for producing a rectified AC waveform (FIG. 5A), current diversion circuit 22 for diverting current to activate and/or deactivate LED sets S.sub.1, S.sub.2, S.sub.3, . . . , S.sub.N and driver circuit 12 can selectively supply current to one or more LED sets S.sub.1, S.sub.2, S.sub.3, . . . , S.sub.N to activate (ON) and deactivate(OFF) each LED set at the same or different times and/or duty cycles relative to an AC waveform and also see pargraph [0152] for certain embodiments may utilize LED chips that can individually be adapted to generate peak emissions and/or a peak wavelength in a blue range, a green range, cyan, a red range, red-orange, orange, amber, and/or in a yellow range light upon activation by electrical current, driver circuit 12 can be configured to activate and/or deactivate different sets of LED chips without a perceptible shift in color point, color temperature, and/or without perceptible flicker and paragraph [0175].
Regarding claim 2, Brandes et al capable of performing that, wherein: a maximum luminous flux of the first LED element is greater than a maximum luminous flux of the second LED element; and the maximum luminous flux of the second LED element is greater than a maximum luminous flux of the third LED element. Paragraphs [00150-0152 and 0175].
Regarding claim 3, Brandes et al capable of performing that, wherein the maximum luminous flux of the second 30 LED element is at least three times greater than the maximum luminous flux of the third LED element. Paragraphs [00150-0152].
Regarding claim 4, Brandes et al capable of performing that, wherein at least one of: the first correlated color temperature is in the range between 3,500 K and 6,500 K; the second correlated color temperature is in the range between 2,700 K and 5,000 K; and the third correlated color temperature is in the range between 1,500 K and 3,000 K. Paragraphs [0155,0175].
Regarding claim 5, Brandes et al disclose in figures 6A-6C and 9, wherein at least two of: the first correlated color temperature is in the range between 3,500 K and 6,500 K; the second correlated color temperature is in the range between 2,700 K and 5,000 K; and the third correlated color temperature is in the range between 1,500 K and 3,000 K. Paragraphs [0155, 0175].
Regarding claim 5, Brandes et al disclose in figures 6A-6C and 9, wherein: the first correlated color temperature is in the range between 3,500 K and 6,500 K; the second correlated color temperature is in the range between 2,700 K and 5,000 K; and the third correlated color temperature is in the range between 1,500 K and 3,000 K. Paragraphs [0155, 0175].
Regarding claim 7, Brandes et al disclose in figures 6A-6C, wherein the third LED element is connected in parallel to the first LED element and the second LED element.
Regarding claim 8, Brandes et al disclose in figure 4, wherein at least one of the first LED element, the second LED element, and the third LED element comprises at least one passive electrical component.
Regarding claim 9, Brandes et al disclose in figures 6A-6C, wherein the control electronics comprise: a switch element (S1-S3) configured to select between the first mode and the second mode; and a controllable LED driver configured to drive the LED light source.
Regarding claim 10, Brandes et al disclose in figures 6A-6C, wherein the controllable LED driver is configured to drive the third LED element independently from a switch state of the switch element. Paragraph [0019].
Regarding claim 11, Brandes et al disclose in figures 6A-6C, wherein the controllable LED driver is configured as a dimmable LED driver.
Regarding claim 12, Brandes et al disclose in figures 4, 6A-6C and 9, wherein the control electronics are configured to:  detect an actuation of a switching device communicatively coupled with the lighting device; and operate the switch element based on the detected actuation of the switching device.
Regarding claim 13, Brandes et al disclose in figures 6A-6C, wherein the switching device is configured as a light switch.
Regarding claim 14, Brandes et al disclose in figures 6A-6C, wherein the switching device is configured as a dimmer. Paragraph [0079].
Regarding claim 18, Brandes et al disclose in figures 4 and 9, further comprising a controller configured to drive the third LED element based on a feedback signal from at least one of the first LED element and the second LED element.
Regarding claim 19, Brandes et al disclose in figures 10A-10B, wherein the lighting device is configured as an LED lamp.
Regarding claim 20, Brandes et al disclose in figures 10A-10B,  a luminaire comprising the lighting device of claim 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Brandes et al (US Pub. No: 2014/0232288) in view of Qiu et al (US Patent No: 10,517,156).
Regarding claim 15, Brandes et al disclose all the claimed limitation except for wherein the switching device is configured as a smart phase cut dimmer configured to be controlled using an application on a mobile computing device communicatively coupled with the switching device and wherein the switching device is configured to receive a control signal from a wireless communication device communicatively coupled with the switching device.
Qiu et al, in the same field of endeavor, disclose in figures 1C and 3A, the connectivity and control module 316 may include the system microcontroller and any type of wired or wireless module configured to receive a control input from an external device. Col.13, lines 64-67 to col.14, lines 1-44.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Qiu et al into the control device of Brandes et al to provide more feasible to control current/voltage for each string of LEDs.
Regarding claim 17, combination Brandes et al and Qiu et al disclose wherein the control signal is at least one of time- dependent, date-dependent, and location-dependent. Paragraph [0012] of Brandes et al.
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844